Citation Nr: 1339442	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-02 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a nervous condition, to include posttraumatic stress disorder (PTSD), major depressive disorder, and dysthymia.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 through March 1974, including more than 30 days of creditable active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a nervous condition, to include PTSD.  The Veteran has perfected a timely appeal as to all issues adjudicated in that rating decision.

The Veteran testified during a Board hearing that was held in August 2011, before the undersigned Acting Veterans Law Judge (AVLJ), at the Louisville RO.  A transcript of that testimony is associated with the claims file.

The issue of the Veteran's entitlement to a nervous condition and whether new and material evidence has been received to reopen that claim has been adjudicated previously by the RO on a number of occasions.  Prior to the adjudication that is the subject of this appeal, the most recent such adjudication was in a September 1998 rating decision which declined to reopen the Veteran's claim for service connection for a nervous disorder.  Since the issuance of the September 1998 rating decision, VA has located the Veteran's service personnel records and associated them with the claims file.  In view of the same, the Board is compelled to review the Veteran's claim for service connection for a nervous disorder on a de novo basis, pursuant to 38 C.F.R. § 3.156(c).

The evidence indicates diagnoses of various psychiatric disorders, to include PTSD, major depressive disorder, and dysthymia.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD also include claims for service connection for any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is required to consider entitlement to service connection for any and all psychiatric disorders other than PTSD.  Accordingly, the Board has expanded the Veteran's claim to include entitlement to service connection for acquired psychiatric disorders other than PTSD, to include major depressive disorder and dysthymia.

The issue of entitlement to service connection for a nervous condition, to include PTSD, major depressive disorder, and dysthmia is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

During his August 2011 Board hearing, the Veteran expressed through his representative that he wished to withdraw his appeal concerning the issues of whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury, entitlement to service connection for bipolar disorder, and entitlement to a compensable disability rating for bilateral hearing loss.





CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

2.  The Veteran's substantive appeal as to the issue of entitlement to service connection for bipolar disorder is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

3.  The Veteran's substantive appeal as to the issue of entitlement to a compensable disability rating for bilateral hearing loss is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record during a hearing, appeal withdrawals must be made in writing.  See 38 C.F.R. § 20.204(b) (2013).

In this case, the Veteran perfected a timely appeal as to the issues of whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury, entitlement to service connection for bipolar disorder, and entitlement to a compensable disability rating for bilateral hearing loss.  However, during his August 2011 Board hearing, the Veteran expressed through his representative that he wished to withdraw his appeal as to those issues.  The Board finds that this statement qualifies as a validly executed withdrawal.  See 38 C.F.R. § 20.204 (2013).

Therefore, there remains no allegation of error of fact or law for appellate consideration as to the issues identified above.  Accordingly, the Veteran's appeal as to those issues is dismissed.


ORDER

The Veteran's appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for bipolar disorder is dismissed.

The Veteran's appeal as to the issue of entitlement to a compensable disability rating for bilateral hearing loss is dismissed.


REMAND

In relation to the Veteran's claim for service connection for a nervous disorder, to include PTSD, major depressive disorder, and dysthymia, the Veteran has alleged in a May 2011 statement that he was the victim of a personal assault that took place on February 7, 1974, sometime between the hours of 5:00 p.m. to 7:00 p.m., outside of an establishment known as "The Turf Club."  He alleged further that he was hospitalized at Ireland Army Hospital at Fort Knox, Kentucky for mental and physical injuries sustained in the alleged assault.  The Board notes that some service treatment records have been associated with the record; however, these records do not include any inpatient treatment or mental health records from Ireland Army Hospital.  Indeed, the records reflects that a general request for service treatment records was made by VA in June 1976; nonetheless, it does not appear that VA ever made a specific request for the Veteran's in-service mental health records or for clinical inpatient records from Ireland Army Hospital.  Accordingly, VA must now undertake action to obtain those in-service records.  38 C.F.R. § 3.159(c)(2).

Also, service treatment records show that the Veteran was referred during service for psychiatric evaluation and treatment at a private civilian medical facility called Plateau Mental Health Center.  Additionally, a March 1998 letter from Thousand Hills Ministries indicates that the Veteran was seen at that facility for private counseling related to the Veteran's claimed psychiatric problems, beginning in 1995.  Also, a June 2010 letter from Greenwood Urgent Clinic indicates that the Veteran was also seen at that private facility for treatment of ongoing depression and PTSD since January 2009.  Despite the foregoing information, VA has also not undertaken any efforts to locate and obtain records from any of these private facilities.  VA must now undertake such efforts.  38 C.F.R. § 3.159(c)(1).

The Board also notes that the Veteran testified during his Board hearing that he received medical treatment for symptoms associated with his in-service assault, shortly after his separation from service in March 1974, from the VA Medical Center (VAMC) in Nashville, Tennessee.  Additionally, a July 1997 VA treatment record references that the Veteran was hospitalized for mental health treatment at the Nashville VAMC in 1993 and 1994.  Also VA treatment records indicate that the Veteran may also have received treatment from the VA medical facility located in Bowling Green, Kentucky.  Despite the foregoing, the claims file includes records corresponding to VA treatment only from the Nashville VAMC, and further, does not contain any records pertinent to VA treatment prior to July 1997.  Indeed, there is no indication in the record that VA has undertaken any efforts to locate VA treatment records prior to July 1997 and from any VA facilities other than the Nashville VAMC.  Under the circumstances, VA must undertake efforts to locate additional records for VA treatment received at the Nashville VAMC prior to July 1997, and at any time from the VA medical facility in Bowling Green, Kentucky.  38 C.F.R. § 3.159(c)(2).

Lay statements provided by the Veteran's former spouses and friends in January 1998 reflect that the Veteran was receiving monthly disability benefits from the Social Security Administration.  Despite the same, VA has also not made any efforts to obtain the Veteran's social security records.  Accordingly, VA must now also undertake efforts to obtain the Veteran's Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Baker v. West, 11 Vet. App. 163 (1998).

The Veteran was previously afforded a psychiatric VA examination in November 1993 to examine the nature and etiology of the claimed psychiatric disorders.  The examiner diagnosed major depression but did not provide an opinion as to whether the Veteran's depression is related to an injury or illness sustained during service, to include the Veteran's alleged in-service assault.  For this reason, the November 1993 examination is incomplete, and the Veteran must be afforded a new VA psychiatric examination to assess the nature and etiology of his claimed psychiatric disorders, including PTSD, major depressive disorder, and dysthymia.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed psychiatric disorder since July 2010.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for service connection for a nervous condition, to include PTSD, major depressive disorder, and dysthymia.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed psychiatric disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his claimed psychiatric disorders since July 2010.

2.  Make efforts to obtain the Veteran's in-patient clinical treatment records from Ireland Army Hospital at Fort Knox, Kentucky and in-service mental health records.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Make efforts to obtain the Veteran's VA treatment records at the Nashville, Tennessee VAMC prior to July 1997 and at the Bowling Green, Kentucky VAMC, as well as the Veteran's private treatment records from treatment at Plateau Mental Health Center in 1974, at Thousand Hills Ministries beginning from 1995, and at Greenwood Urgent Clinic beginning from January 2009.  Also make efforts to obtain records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Make efforts to obtain the Veteran's SSA records.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After the above development has been completed to the extent possible, the Veteran must be afforded a full VA examination to explore the nature of the his psychiatric disabilities, and, whether any diagnosed disorders are related to any injuries or illnesses sustained by the Veteran during his active duty service, to include his claimed in-service personal assault.  The designated VA examiner should be requested to review the entire claims file (including Virtual VA and VBMS records) in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the Veteran's lay statements; service treatment records; post-service treatment records; prior November 1993 VA examination; private August 2011 opinion from P.S.; and the Veteran's SSA records.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD, major depressive disorder, or dysthymia.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the reported stressor.

If the Veteran is diagnosed with any psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to any injury or illness sustained by the Veteran during his active duty service, to include the alleged personal assault.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  

6.  After completion of the above development, the claim for service connection for service connection for a nervous condition, to include PTSD, major depressive disorder, and dysthymia should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


